Citation Nr: 0202168
Decision Date: 03/07/02	Archive Date: 05/09/02

DOCKET NO. 00-16 254A              DATE MAR 07, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Entitlement to an increased evaluation for residuals of a head
injury, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for lumbar strain with
spondylolysis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Marine Corps League

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an August 1999 rating decision of the Waco, Texas,
Department of Veterans Affairs (VA) Regional Office (RO). The RO
denied service connection for bipolar disorder and continued the 10
percent evaluations assigned to residuals of a head injury and
lumbar strain with spondylolysis.

In December 2000, the veteran testified at a personal hearing
before the undersigned Board Member; a transcript of which has been
associated with the claims file.

FINDINGS OF FACT

1. Bipolar disorder is not attributable to service or to a service-
connected disability.

2. Residuals of a head injury are manifested by subjective symptoms
and mild memory loss.

3. Lumbar strain with spondylolysis is manifested by no more than
mild functional impairment.

2 -

CONCLUSIONS OF LAW

1. Bipolar disorder was not incurred in or aggravated by service,
was not manifested to a compensable degree within one year
following service, and is not proximately due to or the result of
residuals of a head injury. 38 U.S.C.A. 1101, 1110, 1112, 1113,
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.303, 3.307,
3.309(a), 3.310(a) (2001).

2. The criteria for an evaluation in excess of 10 percent for
residuals of a head injury have not been met. 38 U.S.C.A. 1155,
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic
Codes 8045-9304 (2001).

3. The criteria for an evaluation in excess of 10 percent for
lumbar strain with spondylolysis have not been met. 38 U.S.C.A.
1155, 5103A, 5107; 38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Code 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The service medical records show that at entrance, the veteran
reported a history of nervous trouble. The examiner quoted him as
saying that he would get nervous easily.

In December 1969, the veteran was severely beaten and was
subsequently hospitalized. When he entered the hospital in January
1970, he reported having a left parietal headache and feelings of
dizziness and nausea. The veteran denied any unconsciousness at the
time of the incident. He expressed fear of being beaten again. The
examiner stated that the diagnosis was undetermined but entered a
diagnosis of subdural hematoma as a possibility. He also diagnosed
paranoid reaction. The examiner stated the veteran had been
admitted and observed for any change in his neurological status,
but noted that there was no deterioration in his

- 3 -

neurological condition during hospitalization. The final diagnosis
was post concussion syndrome.

The service medical records show continual complaints of back pain
and diagnoses of low back syndrome.

In September 1971, the veteran filed an original claim for service
connection for residuals of a head injury and residuals of a back
injury.

An October 1971 VA examination report shows that the veteran
complained of headaches and trouble remembering. He stated that he
had some difficulty with transposition of words and that sometimes
he would be talking to his wife and would leave out part of the
sentence. The examiner noted that it may represent atypical petit
mal seizures. Neurological examination revealed that the cranial
and peripheral nerves were intact. The diagnosis was "[s]tatus
following gross trauma to brain, manifested by memory disturbances
and possible petit mal seizures." An electroencephalogram (EEG) was
conducted later that month, which was normal.

In November 1971, the RO granted service connection for lumbar
strain with spondylolysis and assigned a 10 percent evaluation,
effective July 14, 1971. In December 1971, the RO granted service
connection for residuals of a head injury and assigned a 10 percent
evaluation, effective July 14, 1971.

A May 1973 VA examination report shows that the veteran reported a
history of the inservice head injury. He complained of loss of
memory such as his anniversary date and his daughter's birthday.
The veteran complained of headaches, blurred vision, and confusion.
The examiner noted that he felt the veteran did not need a
neurological work-up. He stated that the veteran was oriented to
time, place, and person and that his fund of general information
was in keeping with his intellectual attainment. The veteran denied
delusions, hallucinations, and paranoid ideas. The examiner stated
the veteran did not exhibit a disorder, will, or volition, but that
he demonstrated poor reasoning. He stated the veteran's reasoning
tended to be more

4 -

childlike." Cranial and peripheral nerves were reported to be
intact. The diagnosis was psychoneurosis, conversion reaction.

In October 1998, the veteran filed a claim for increased
evaluations for his service-connected disabilities.

A July 1998 VA x-ray of the lumbar spine shows a normal impression.
VA medical records, dated from July 1998 to December 1998, show
diagnoses of bipolar disorder. Some of the treatment records show
diagnoses of back pain, but the examiners did not report any
clinical findings related to the veteran's back pain.

A February 1999 VA examination report shows that the veteran
reported he still had pain in his back if he did a lot of standing.
He noted he had taken Valium for his pain in the past but was not
taking it at the present time. The examiner stated that the veteran
walked with a normal gait and could stand on his toes and heels.
Range of motion of the lumbar spine was 80 degrees of flexion, 30
degrees of right and left lateral flexion, and 20 degrees of
extension. The examiner stated that the veteran had a positive
straight leg sign on the left and noted he had a weak extensor
hallucis on the left. Straight leg raising on the right was
negative. The examiner reported that the veteran had I+ reflexes in
the knees and ankles and no loss of sensation to pin prick in the
legs, thighs, and feet. An x-ray taken of the lumbar spine at that
time showed loss of height posteriorly at the L5 vertebral body and
L5 spondylolysis without evidence of spondylolisthesis. The
diagnoses were L5 spondylolysis and degenerative changes of the
lumbar spine.

A February 1999 VA psychiatric evaluation report shows that the
veteran reported he had problems with his memory. The examiner
stated that the veteran gave him the correct date. The veteran was
able to recall the current president and the prior two presidents.
He gave the examiner his Social Security number forward and six
numbers of it backward. The examiner stated the veteran recalled
three of the three items. The examiner reported that the veteran
made little eye contact and was cooperative. He stated the veteran
was not goal oriented and tended to jump around on his subjects.
The examiner stated the veteran was oriented to time, place, and

5 -

person and could organize and express himself He stated the veteran
had no active psychosis, delusions, or hallucinations at that time.
The examiner noted he did not detect "a whole lot of organicity."
Memory was reported as fair. The impression was depression,
bipolar.

A June 1999 VA examination report shows the veteran reported that
he had weakness in his back with decrease of range of motion. He
stated he had problems with bending and stooping and could not sit
longer than 15 minutes at a time. The veteran stated that when his
back would flare up, it would last for several hours. The examiner
stated that the veteran had a normal gait with no limp. The veteran
was able to walk on his heels and toes but could not duck walk. The
examiner stated that the veteran's pain was in his lumbar spine,
but noted that the veteran did not have pain in the gluteal region,
the hips, the sciatic region, or the lower extremities. He stated
the veteran could bend forward and touch the mid tibias with his
hands. Back bending was limited to 2 degrees. Side bending was
limited to 9 degrees to the right and 8 degrees to the left. The
impression was recurrent lumbar pain and strain preventing bending,
stooping, and lifting more than 50 pounds. The examiner noted that
there was an absence of radiculitis. He concluded that the veteran
had chronic back trouble but that the examination was difficult to
interpret due to the guarding and the inconsistency in his history.

A June 1999 VA psychiatric evaluation report shows that the veteran
was evaluated by the same VA examiner who conducted the February
1999 evaluation. The examiner stated the veteran's memory was fair
in spite of the veteran's report that he could not remember. He
added that the veteran was able to answer a lot of questions well
and kept up with his medicine. The examiner stated he had reviewed
the claims file and made the following conclusion:

I do not see his being hit in the head with a trash[]can as a cause
of the onset of his bipolar illness. I do not see it being related
and do not see anything that can move his illness up to his time in
service from the records.

- 6 -

In December 2001, the veteran testified at a personal hearing
before the undersigned Board Member. He stated that his back
problems affected his left leg and affected his mobility. The
veteran stated that he had a limp. He stated that he had not worked
in over six years. (The Board notes that the veteran has been in
receipt of a permanent and total disability rating for pension
purposes effective from November 1998). He testified that his back
would freeze up on him.

II. Duty to Assist

VA has issued final rules to amend adjudication regulations to
implement the provisions of the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 66
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38
C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)). The intended effect of
the new regulations is to establish clear guidelines consistent
with the intent of Congress regarding the timing and the scope of
assistance VA will provide to a claimant who files a substantially
complete application for VA benefits, or who attempts to reopen a
previously denied claim.

The Board finds that VA has met its duty to notify and assist in
the veteran's case. A review of the record discloses that the
veteran's service medical records have been requested and received
by the RO, and such records appear to be intact. Additionally, in
the August 1999 rating decision on appeal, the June 2000 statement
of the case, and the March 2001 supplemental statement of the case,
the RO informed the veteran of the evidence necessary to establish
both service connection for bipolar disorder and higher evaluations
for residuals of a head injury and lumbar strain with
spondylolysis. In the June 2000 statement of the case and the March
2001 supplemental statement of the case, the RO also included the
pertinent regulations that applied to the veteran's claims for
service connection and increased evaluations for his service-
connected disabilities. Correspondence copies of these
determinations were mailed to the veteran's accredited
representative, the Marine Corps League. These determinations were
not returned by the United States Postal Service as undeliverable,
and thus the veteran and his representative are presumed to have
received these notifications. See Mindenhall v. Brown, 7 Vet. App.
271,

- 7 -

274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65
(1992) (discussing that the presumption of regularity of the
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment at the
VA facility in Houston, Texas. The record reflects that the RO
obtained the treatment records and has associated them with the
claims file. The veteran has not alleged that there are any
additional medical records related to treatment for bipolar
disorder, residuals of a head injury, and lumbar strain with
spondylolysis that have not been associated with the claims file.
Finally, in accordance with its duty to assist, the RO had the
veteran undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the new
VCAA regulations. As discussed above, VA has made all reasonable
efforts to assist the veteran in the development of his claims and
has notified him of the information and evidence necessary to
substantiate his claims. Consequently, the case need not be
referred to the veteran or his representative for further argument
as the Board's consideration of the new regulations in the first
instance does not prejudice the veteran and the changes articulated
in the new legislation are less stringent. See generally Sutton v.
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III. Criteria & Analysis

A. Service connection

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110 (West 1991). Service connection for bipolar disorder, a
psychosis, may be granted if manifest to a compensable degree
within one year of separation from service. 38 U.S.C.A. 1101, 11
12, 1113; 38 C.F.R. 3.307, 3.309(a). Service connection may be
granted for any disease diagnosed after service when all the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001). Secondary

8 -

service connection is warranted when a disability is proximately
due to or the result of a service-connected disease or injury. 38
C.F.R. 3.310(a). When service connection is thus established for a
secondary condition, the secondary condition shall be considered a
part of the original condition. Id.

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
the evidence, regardless of its date, shows that the veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the United
States Court of Appeals for Veterans Claims's (the Court) case law,
lay observation is competent. Savage v. Gober, 10 Vet. App. 488,
498 (1997). In addition, if a condition noted during service is not
shown to be chronic, then generally a showing of continuity of
symptomatology after service is required for service connection. 38
C.F.R. 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing either event, or
whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

After having carefully reviewed the evidence of record, the Board
finds that the preponderance of the evidence is against the claim
for service connection for bipolar disorder. The service medical
records are silent for any findings or diagnoses of bipolar
disorder. The first showing of a diagnosis of bipolar disorder is
in July 1998, which is approximately 27 years following the
veteran's discharge from service. Although the veteran has a
current diagnosis of bipolar disorder, he has not brought forth any
competent evidence of a nexus between the diagnosis of bipolar
disorder and service, to include a nexus to the service-connected
residuals of a head injury. In fact, there is evidence to the
contrary. In the June 1999 psychiatric evaluation report, the
examiner noted that he had reviewed the claims file and that he did
not see any relationship between the veteran being hit in the head
in service and the onset of his bipolar disorder. He further stated
that he did not see anything in the record to show that his bipolar
disorder was incurred in

- 9 -

service. This is evidence against the veteran's claim for service
connection for bipolar disorder.

In sum, without competent evidence to establish a nexus between the
diagnosis of bipolar disorder and service or a service-connected
disability, the Board finds that there is no basis to grant service
connection for bipolar disorder.

Although the veteran has asserted he believes his current diagnosis
of bipolar disorder is related to service, he does not have the
requisite knowledge of medical principles that would permit him to
render an opinion regarding matters involving medical diagnoses or
medical etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992).

For the reasons stated above, the Board finds that the
preponderance of evidence is against the veteran's claim for
service connection for bipolar disorder, and there is no doubt to
be resolved. See Gilbert, 1 Vet. App. at 55.

B. Increased evaluations

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4 (2001). Separate diagnostic codes identify the
various disabilities. VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589
(1991).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

- 10-

1. Residuals of a head injury

Under Diagnostic Code 8045, purely subjective complaints such as
headaches, dizziness, etc. recognized as symptomatic of brain
trauma can be assigned a 10 percent evaluation and no more under
Diagnostic Code 9304. 38 C.F.R. 4.124a, Diagnostic Code 8045.
However, such 10 percent evaluation may not be combined with any
other rating for a disability due to brain trauma. Id. Ratings in
excess of 10 percent for brain disease due to trauma under
Diagnostic Code 9304 are not assignable in the absence of a
diagnosis of multi-infarct dementia associated with brain trauma.

After having carefully reviewed the evidence of record, the Board
finds that the preponderance of the evidence is against an
evaluation in excess of 10 percent for residuals of a head injury.
The veteran's symptoms of the service-connected disability are
essentially subjective. He claims that he has memory loss. He also
testified that he had constant headaches. Hearing transcript, page
7. When examined, the examiner noted that the veteran's memory was
fair but that the veteran was able to answer questions well. Under
Diagnostic Code 8045, the veteran can receive no more than a 10
percent evaluation under Diagnostic Code 9304 based upon the facts
in this case. See 38 C.F.R. 4.124a, Diagnostic Code 8045.
Specifically, no medical professional has stated that the veteran
has multi- infarct dementia, and thus he would not be entitled to
an evaluation in excess of 10 percent under Diagnostic Code 9304.
Id. The veteran's report that he has some memory loss is not
indicated by competent evidence of multi-infarct dementia. See
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence is required).

The veteran is competent to report his symptoms; however, to the
extent that he has stated that the residuals of a head injury
warrant an evaluation in excess of 10 percent, the medical findings
do not support his assertion. Again, the veteran has not been
diagnosed with multi-infarct dementia and a 10 percent evaluation
is not available. Accordingly, the veteran's residuals of a head
injury are no more

- 11 -

than 10 percent disabling, and there is no doubt to be resolved.
See Gilbert, 1 Vet. App. at 55.

2. Lumbar strain with spondylolysis

Under Diagnostic Code 5292, an evaluation of 10 percent is
warranted when limitation of motion of the lumbar spine is slight;
20 percent when limitation of motion is moderate, and 30 percent
when limitation of motion is severe. 38 C.F.R. 4.71a, Diagnostic
Code 5292 (2001).

Under Diagnostic Code 5293, mild intervertebral disc syndrome
warrants a 10 percent evaluation, moderate intervertebral disc
syndrome with recurring attacks warrants a 20 percent evaluation,
evidence of severe intervertebral disc syndrome with recurring
attacks and intermittent relief warrants a 40 percent evaluation.
38 C.F.R. 4.71a, Diagnostic Code 5293 (2001). Evidence of
pronounced intervertebral disc syndrome with persistent symptoms
compatible with sciatic neuropathy, characteristic pain,
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to the site of the diseased disc and with
little intermittent relief warrants a 60 percent rating. Id.

Under Diagnostic Code 5295, lumbosacral strain is assigned a
noncompensable evaluation when there are slight, subjective
symptoms only. 38 C.F.R. 4.71a, Diagnostic Code 5295 (2001). A 10
percent evaluation is warranted when it is manifested by
characteristic pain on motion. Id. A 20 percent evaluation is
warranted if there is muscle spasm on extreme forward bending,
unilateral loss of lateral spine motion in a standing position. Id.
A 40 percent evaluation requires severe lumbosacral strain
manifested by listing of the whole spine to the opposite side, a
positive Goldthwait's sign, marked limitation of forward bending in
a standing position, loss of lateral motion with osteoarthritis
changes, or narrowing or irregularity of the joint space. Id.

12 -

After having carefully reviewed the evidence of record, the Board
finds that the preponderance of the evidence is against the claim
for an evaluation in excess of 10 percent for lumbar strain with
spondylolysis.

Initially, the Board finds that the veteran's limitation of motion
in the lumbar spine has not been shown to be any more than slight
so as to justify a rating higher than 10 percent under Code 5292.
The Board is aware of the ranges of motion reported in the June
1999 examination report. There, the veteran's lateral flexion was
reported as 8 and 9 degrees, and extension was reported as 2
degrees. Although this shows more than slight limitation of motion,
the Board finds that these findings alone do not support a basis
for granting an evaluation in excess of 10 percent for lumbar
strain with spondylolysis for several reasons. See Wood v.
Derwinski, 1 Vet. App. 190 (1991) (it is the Board's duty to
determine the credibility and weight of evidence). Specifically,
the examiner noted that it was difficult to evaluate the veteran's
chronic back disorder due to guarding and the inconsistency in the
veteran's history. This statement causes the Board to give less
probative value to the findings made in the June 1999 examination
report, as the examiner expressed uncertainty in his ability to
evaluate the veteran's back disorder. Additionally, the Board notes
that the veteran was able to forward flex where his hands touched
the mid part of his tibias, which shows that the veteran was able
to bend forward to a level that would not indicate more than slight
limitation of flexion. Therefore, in considering Diagnostic Code
5292, the Board finds that the probative evidence establishes that
the veteran's limitation of motion of the lumbar spine is no more
than slight. See 38 C.F.R. 4.71a, Diagnostic Code 5292.

Considering Diagnostic Code 5295, there have been no findings of
muscle spasms at the times the veteran was examined in February
1999 and June 1999, nor do other medical records support this
finding. As discussed above, the February 1999 examination, which
is of greater weight as to the veteran's manifestations, shows no
more than slight limitation of motion. Consequently, in the absence
of competent findings of muscle spasm on extreme forward bending,
loss of lateral spine motion in a standing position, a 20 percent
evaluation under Diagnostic Code 5295 is not warranted. See 38
C.F.R. 4.71a, Diagnostic Code 5295.

- 13 -

Considering Diagnostic Code 5293, the evidence does not establish
that the veteran has moderate intervertebral disc syndrome with
recurrent attacks. In June 1999, the examiner noted that there was
no evidence of radiculitis. In February 1999, the examiner stated
that the veteran's reflexes were 1+ in the knees and ankles and
that he had no loss of sensation. In sum, the appropriate symptoms
are not indicative of more than mild impairment. Based on the
evidence of record, the veteran's lumbar strain with spondylolysis
is no more than 10 percent disabling. See 38 C.F.R. 4.71a,
Diagnostic Codes 5292, 5293, 5295.

Additionally, the Court, in DeLuca v. Brown, 8 Vet. App. 202
(1995), held that where evaluation is based on limitation of
motion, the question of whether pain and functional loss are
additionally disabling must be considered. Disability of the
musculoskeletal system is the inability to perform normal working
movement with normal excursion, strength, speed, coordination, and
endurance, and that weakness is as important as limitation of
motion, and that a part which becomes disabled on use must be
regarded as seriously disabled. However, a little-used part of the
musculoskeletal system may be expected to show evidence of disuse,
through atrophy, for example. 38 C.F.R. 4.40. The provisions of 38
C.F.R. 4.45 and 4.59 contemplate inquiry into whether there is
crepitation, limitation of motion, weakness, excess fatigability,
incoordination, and impaired ability to execute skilled movements
smoothly, and pain on movement, swelling, deformity, or atrophy of
disuse. Instability of station, disturbance of locomotion, and
interference with sitting, standing, and weight-bearing are also
related considerations. It is the intention of the rating schedule
to recognize actually painful, unstable, or mal- aligned joints,
due to healed injury, as at least minimally compensable. Id. That
is, the claimant's painful motion may add to the actual limitation
of motion so as to warrant a higher rating under diagnostic
criteria pertaining to limitation of motion. VAOPGCPREC 9-98
(August 14, 1998). The veteran has reported that he has pain in his
back. He has stated that flare-ups of his back pain last for
several hours. See 38 C.F.R. 4.1 (2001) (veteran's disability
evaluation encompasses compensation for considerable loss of
working time from exacerbations or illnesses).

- 14 -

Nevertheless, the Board finds that a higher rating with
consideration of the effects of pain is not in order. At the
times.of the February 1999 and June 1999 examinations, the veteran
did not report many symptoms related to his back. Further, those
examinations did not show evidence of disuse, through atrophy, for
example. Additionally, at the December 2001 Board hearing, the
veteran concentrated on how he initially injured his back, as
opposed to his current symptomatology. Therefore, in the absence of
competent evidence, the Board finds that the functional impairment
described in the examination reports and by the veteran is
indicative of no more than mild or slight functional impairment due
to pain or any other factor, and thus no more than the already-
assigned 10 percent evaluation is warranted.

The Board must also consider whether separate ratings are
appropriate for the various manifestations of the low back
disability. In this case, the disability at issue is rated based on
Diagnostic Code 5295, which specifically considers limitation of
forward bending, loss of lateral motion, that is, limitation of
motion. Diagnostic Code 5293, which does not expressly refer to
limitation of motion, has been held to involve limitation of range
of motion. VAOPGCPREC 36-97 (December 12, 1997). Since a separate
rating must be based upon additional disability, to assign a
separate rating for the veteran's low back disorders would violate
the regulations prohibiting the pyramiding of various diagnoses of
the same disability. 38 C.F.R. 4.14 (2001); see VAOGCPREC 23-97;
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate
rating may be granted for a "distinct and separate" disability'
that is, "when none of the symptomatology ... is duplicative ... or
overlapping.").

The veteran is competent to report his symptoms. Although the
veteran has asserted that his service-connected.lumbar strain with
spondylolysis is productive of a greater degree of impairment that
justifies a higher evaluation, the medical findings do not support
his contentions for the reasons stated above. The preponderance of
the evidence is against his claim for an evaluation in excess of 10
percent for lumbar strain with spondylolysis, and there is no doubt
to be resolved. Gilbert, 1 Vet. App. at 55.

- 15 -

. 3. Extraschedular consideration

The Board notes it does not find that consideration of an
extraschedular rating under the provisions of 38 C.F.R. 3.321(b)(1)
(2001) is in order. During the pendency of this appeal, the RO
declined to refer the veteran's case for an extraschedular rating
(see June 2000 statement of the case). The Schedule for Rating
Disabilities will be used for evaluating the degree of disabilities
in claims for disability compensation. The provisions contained in
the rating schedule will represent as far as can practicably be
determined, the -average impairment in earning capacity in civil
occupations resulting from disability. Id. In the exceptional case
where the schedular evaluations are found to be inadequate, the
Under Secretary for Benefits or the Director, Compensation and
Pension Service, upon field station submission, is authorized to
approve on the basis of the criteria set forth in this paragraph an
extra-schedular evaluation commensurate with the average earning
capacity impairment due exclusively to the service-connected
disability. The governing norm in these exceptional cases is: A
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. Id.

The Board emphasizes that the percentage ratings under the Schedule
are representative of the average impairment in earning capacity
resulting from diseases and injuries. Under 38 C.F.R. 4.1, it
states that "[g]enerally, the degrees of disability specified are
considered adequate to compensate for considerable loss of working
time from exacerbations or illnesses proportionate to the severity
of the several grades of disability."

Thus, with this in mind, the Board finds that the 10 percent
evaluations assigned to residuals of a head injury and lumbar
strain with spondylolysis are clearly contemplated in the Schedule
and that the veteran's service-connected disabilities are not
exceptional nor unusual. At the November 2000 hearing, the veteran
was asked whether was able to work. He stated that he had not
worked in six years.

16 - 

The Board notes that the veteran is receiving pension benefits, as
he has diagnoses of bipolar disorder, myocardial infarction with
hypertension, and asthma-all of which are not service connected. No
competent evidence has been submitted that indicates that service-
connected disability produces marked interference with employment.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching
such conclusion on its own. See also Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Accordingly, consideration of 38 C.F.R.
3.321(b)(1) is not warranted in this case.

ORDER

Entitlement to service connection for bipolar disorder is denied.

Entitlement to an evaluation in excess of 10 percent for residuals
of a head injury is denied.

Entitlement to an evaluation in excess of 10 percent for lumbar
strain with spondylolysis is denied.

M. Sabulsky 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the

- 17 -

Veterans Education and Benefits Expansion Act of 2001, Pub. L. No.
107-103, 115 Stat. 976 (2001). In the meanwhile, please note these
important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 18 -



